Smith, J.;
Cox and Swing, JJ., concur.
We are of the opinion that the judgment in this case should be affirmed; that section 148c, Revised Statutes, which in effect provides that in actions brought in this state against foreign corporations which have complied with the provisions of said statute they shall not be subject to process of attachment, under section 5521, Revised Statutes, or any law of Ohio, on the ground that it is a foreign corporation or a non-resident of the state, is a valid and constitutional law.